     Case 2:19-cv-00382-JAM-CKD Document 19 Filed 04/20/20 Page 1 of 2

 1   Karen L. Uno (SB #117410)
     kuno@bkscal.com
 2
     David P. Borovsky (SB #216588)
 3   dborovsky@bkscal.com
     BHC LAW GROUP LLP
 4   5800 Hollis Street, Suite O
 5   Emeryville, CA 94608
     Telephone: (510) 658-3600
 6   Facsimile: (510) 658-1151
 7
     Attorneys for Plaintiff
 8   Philadelphia Indemnity Insurance Company
 9

10                              UNITED STATES DISTRICT COURT

11           EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION

12
     PHILADELPHIA INDEMNITY                     No. 2:19-CV-00382-JAM-CKD
13   INSURANCE COMPANY,

14                     Plaintiff(s),            STIPULATION AND ORDER
                                                EXTENDING ALL PENDING DATES
15          v.                                  AND DEADLINES

16   ASSOCIATED INDUSTRIES                      (AS MODIFIED BY THE COURT)
     INSURANCE COMPANY, INC.;
17
                       Defendant(s).
18

19          PURSUANT TO THE STIPULATION, THE COURT ORDERS AS FOLLOWS:

20          For good cause appearing and the parties being in agreement, all present dates and

21   deadlines are hereby continued and the new dates and deadlines are as follows:

22          Deadline for completion of discovery: August 18, 2020.

23          Deadline to file Joint Mid-Litigation Statements: August 4, 2020.

24          Deadline to file Dispositive Motions: September 15, 2020.

25          Date for hearing of Dispositive Motions: October 13, 2020 at 1:30 p.m.;

26          Deadline to file Joint Pre-Trial Statement: December 11, 2020.

27          Joint Pre-Trial Conference: December 18, 2020 at 11:00 a.m.

28          Trial: February 8, 2021 at 9:00 a.m.
     PROPOSED ORDER RE STPULATION TO EXTEND        1        Case No. 2:19-CV-00382-JAM-CKD
     ALL PENDING DATES AND DEADLINES
     `
      Case 2:19-cv-00382-JAM-CKD Document 19 Filed 04/20/20 Page 2 of 2

 1   IT IS SO ORDERED:
 2
     DATED: _4/20/20                          /s/ John A. Mendez_________
 3
                                              _______________________________
 4                                            Hon. John A. Mendez
                                              U.S. District Court Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     PROPOSED ORDER RE STPULATION TO EXTEND      2       Case No. 2:19-CV-00382-JAM-CKD
     ALL PENDING DATES AND DEADLINES
